Title: To George Washington from Samuel Huntington, 29 September 1780
From: Huntington, Samuel
To: Washington, George


                        

                            Sir,Philadelphia September 29 7 oClock P.M. 1780
                        
                            
                            
                        I am honored with your Excellency’s Despatches of the 26 Instant, which will be laid before Congress in the
                            Morning. We had before received Intelligence from General Greene, that Genl Arnold was gone over to the Enemy. Immediately
                            Orders were given to search, & seize his Papers & Effects to be found here, which was speedily executed,
                            but I am not yet advised of what particular Discoveries have been made. With Congratulations on your return to the Army I
                            have the Honor to be your most obedient Servant
                        
                            Sam. Huntington
                        
                    